Title: To James Madison from Willink and Van Staphorst, 15 October 1802 (Abstract)
From: Willink and Van Staphorst
To: Madison, James


15 October 1802, Amsterdam. Acknowledges receipt of JM’s 6 Aug. letter informing the firm of his draft for 20,000 guilders for money paid to them by William Vans Murray, “the same being received on account of the Condemnation of the Wilmington Packet; Your draft is already honored and when paid the Amount will be carried against said account.”
 

   
   RC (DNA: RG 59, Letters Received from Bankers). 1 p. Marked “Duplicate.” Docketed by Wagner as received 16 Jan.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:459.


